Opinion by
Cline, J.
The record showed that at the time of entry tags marked “Czechoslovia” were attached to the bales and that the importer was required to hand-mark the word “Czechoslovakia” on the bales before they were released from customs custody. The court was of the opinion that the tags, attached to the bales of feathers in this case accomplished a marking of the, goods sufficient to indicate to the consumer the name of the country of origin. The claim that the merchandise is not dutiable at the additional rate of 10 percent was therefore sustained. Asiam v. United States (25 C. C. P. A. 68, T. D. 49065): followed. American Hatters & Furriers Co. v. United States (1 Cust. Ct. 111, C. D. 31) and Abstracts 40549, 41128, and 42581 cited.